PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Plaskos et al.
Application No. 16/132,060
Filed: 14 Sep 2018
For: ORTHOPEDIC JOINT DISTRACTION DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(c) filed November 18, 2020 requesting acceptance of unintentionally delayed claims under 35 U.S.C. 119(e) for the benefit of a prior-filed provisional applications.  

The petition is GRANTED.

If the references required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) are presented after the time period provided by 37 CFR 1.78(a)(4), the claims under 35 U.S.C. 119(e) for the benefit of a prior-filed provisional applications may be accepted if the reference required by 37 CFR 1.78(a)(3) was unintentionally delayed. A petition to accept unintentionally delayed claims under 35 U.S.C. 119(e) for the benefit of prior-filed provisional applications must be accompanied by:

(1) The references required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) to the prior-filed applications, unless previously submitted.  The references must be included in an application data sheet (§ 1.76(b)(5));

(2) The petition fee as set forth in § 1.17(m); and

(3) A statement that the entire delay between the date the benefit claims were due under 37 CFR 1.78(a)(4) and the date the benefit claims were filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

As the present petition satisfies all the above requirements, the claims under 35 U.S.C. 119(e) for the benefit of the prior-filed applications is accepted as being unintentionally delayed.

see MPEP 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application. Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP 211.05.

A corrected Filing Receipt, which includes the claim for the benefit of the prior-filed applications, accompanies this decision on petition.

This application is being forwarded to the Office of Data Management for further processing.

Questions concerning this matter may be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

/Amanda K Hulbert/Detailee, OPET                                                                                                                                                                                                        

Enclosure:  Corrected Filing Receipt